Case 1:17-cr-00183-TWP-TAB Document 63 Filed 07/08/19 Page 1 of 2 PageID #: 280




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:17-cr-00183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ                                      )
   a/k/a BRIAN KIL                                     )
   a/k/a BRIANNA KILLIAN                               )
   a/k/a BRIAN MIL                                     )
   a/k/a GREG MARTAIN                                  )
   a/k/a PURGE OF MAINE                                )
   a/k/a UYGT9@HUSHMAIL.COM                            )
   a/k/a JARE9302@HUSHMAIL.COM                         )
   a/k/a DTVX1@HUSHMAIL.COM                            )
   a/k/a LEAKED_HACKS1                                 )
   a/k/a CLOSED DOOR                                   )
   a/k/a CLOSED COLOR                                  )
   a/k/a CLUTTER REMOVED                               )
   a/k/a COLOR RAIN                                    )
   a/k/a PLOT DRAW                                     )
   a/k/a INVIL CABLE,                                  ) -01
                                                       )
                               Defendant.              )

                                               ORDER

        A superseding indictment has been filed in this case. The Court notes that the Superseding

 Indictment does not automatically void the original indictment. See United States v. Drasen, 845

 F.2d 731, 732 n. 2 (7th Cir. 1988) (“The superseding indictment does not affect our review of the

 original indictment. It is well established that two indictments may be outstanding at the same time

 for the same offense if jeopardy has not attached to the first indictment. The government may then

 select the indictment under which to proceed at trial.”); United States v. Chester, 2017 WL

 3394746, *48 (N.D. Ill. 2017) (“[I]t is not true that a superseding indictment ‘replaces’ the previous

 indictment in the sense of nullifying it . . . . An indictment remains valid until the court grants a
Case 1:17-cr-00183-TWP-TAB Document 63 Filed 07/08/19 Page 2 of 2 PageID #: 281




 motion to dismiss it; it is not the case that ‘a superseding indictment instantaneously nullifies the

 original indictment’”) (quoting United States v. Vavlitis, 9 F.3d 206, 209 (1st Cir. 1993)); United

 States v. Yielding, 657 F.3d 688, 703 (8th Cir. 2011) (original indictment remains pending after

 superseding indictment filed, until it is formally dismissed); United States v. Bowen, 946 F.2d 734,

 736 (11th Cir. 1991) (rejecting the notion “that a superseding indictment zaps an earlier indictment

 to the end that the earlier indictment somehow vanishes into thin air”).

        The government must move to dismiss any charges in the original indictment it no longer

 seeks to pursue based on the superseding indictment. The government may do so by moving to

 dismiss the entire original indictment or one or more specific charges as to one or more individual

 defendants.

        IT IS SO ORDERED.

        Date:    7/9/2019




 Distribution:


 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Tiffany Jacqueline Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 tiffany.preston@usdoj.gov
